Title: To George Washington from Anne-César, chevalier de La Luzerne, 30 June 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                c.30 June 1781
                            
                        
                        Le chr dela luzerne suplie le general Whasington de vouloir bien faire passer a mr le comte de rochambeau la
                            lettre cy jointe, il a ainsi l’honneur de lui addresser un bultein qui lui est envoÿe par des personnes dignes de luÿ, il
                            saisit avec empressement cette occasion de renouveller a son excellence les assurances de son respect. 
                     Enclosure
                                                
                            
                                
                                    c.30 June 1781
                                
                            
                            The News brought by the Brother of Mr Fitzsimmonds is that some days before his departure (7 of June) a
                                Fleet of 60 sail arrived at Charlestown from Cork in Ireland having on board between three and four thousand men of
                                which 2000 were debarked and the rest sent to Augustin and New York. 25 sail escorted by a Vessel of 50 Guns would
                                depart a little after for that last place. Lord Rawdon was at Charles town having been obliged to abandon his post at
                                Motts. Georgetown is evacuated and there were not more than 450 regular troops at Charles town before the arrival of
                                the Reinforcement, which alone hindered the evacuation of that town. All communication between that place and the
                                Country was almost cut off by the Americans where parties advanced often within 5 Miles. They knew nothing yet of the
                                taking of pensacola. But they had sent some Reinforcements to Georgia a little time before.


                        
                        
                    